DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kishioka et al. (US 20100080991), and further in view of Kwon et al. (PCT/KR2014003737, use US20140335391 as equivalent).  
As to claim 1. Kishioka et al. (US 20100080991) discloses a pressure-sensitive adhesive tape for a battery outer packaging (see e.g. pressure sensitive adhesive tape in Par. 44, Kishioka et al. discloses the tape is for various electronic device application that have batteries such as input device including touch panels in Par. 125-126 and electrode in Par. 134, thus it would be obvious for a person with ordinary skills in the art 
a base material(see e.g. Kishioka et al. disclose substrate for the pressure sensitive adhesive sheet can be PET film in Par. 111-112 with thickness of 25 to 50 .mu.m in Par. 114. By comparison, instant application also uses PET as base materials in Par. 55., wherein the thickness of the base material is preferably from 12 .mu.m to 100 .mu.m, more); and
a pressure-sensitive adhesive layer arranged on one surface of the base material (see e.g. pressure sensitive adhesive sheet can be acrylic pressure sensitive adhesive in Par. 11, Par. 48. The thickness of the acrylic pressure-sensitive adhesive layer of the invention is not particularly limited but is preferably 10 to 200 .mu.m in Par. 52. By comparison, the instant application disclose the thickness of the pressure-sensitive adhesive layer is preferably from 10 .mu.m to 100 .mu.m in Par. 32), wherein:
the pressure-sensitive adhesive layer contains an acrylic polymer as a base polymer (see e.g. acrylic pressure sensitive adhesive in Par. 11, Par. 48, wherein the content of the component A is 20 to 99.5% by weight and the content of the component B is 0.5 to 4.5% by weight per total monomer components (100% by weight) constituting the acrylic polymer in par. 13-14).
the acrylic polymer contains a constituent unit derived from a (meth) acrylic acid alkyl ester having 4 to 8 carbon atoms and a constituent unit derived from a monomer having an acidic functional group (see e.g. Kishioka et al. discloses 
wherein the monomer having an acidic functional group is a carboxyl group-containing monomer(see e.g. Kishioka et al. discloses as for the crosslinkable functional group in the above-mentioned acrylic monomer having a crosslinkable functional group (component B), there is no particular limitation so long as it is a functional group crosslinkable with a crosslinking agent to be mentioned below.  Examples thereof include a carboxyl group in Par. 68. Kishioka et al. discloses examples of the carboxyl group-containing monomer include acrylic acid (AA), methacrylic acid, itaconic acid, maleic acid, fumaric acid, and crotonic acid in Par. 68. By comparison, the instant application uses exact the same carboxyl group containing monomers in Par. 42.).
a content ratio of the monomer having the acidic functional group is from 3 parts by weight to 8 parts by weight with respect to 100 parts by weight of the acrylic polymer (see e.g. In the above-mentioned acrylic polymer, the monomer ratio of the component B is 0.5 to 4.5% by weight per 100 parts by weight of the total monomer components, wherein the functional group in component B is carboxyl group in Par. 68-69). 
a value calculated from an expression "a loss modulus of elasticity (G") of the pressure-sensitive adhesive tape for a battery outer packaging at 70°Cxa thickness (mm) of the pressure-sensitive adhesive layer/a thickness (mm) of the pressure-sensitive adhesive tape for a battery outer packaging" is 8x10 3Pa or more (see e.g. the loss modulus of elasticity @ 80C will be 2 X10 3Pa for example 1);
a value calculated from an expression "a storage modulus of elasticity (G') of the pressure-sensitive adhesive tape for a battery outer packaging at 23 °C x the thickness (mm) of the pressure-sensitive adhesive layer/the thickness (mm) of the pressure-sensitive adhesive tape for a battery outer packaging" is 3 x10 5Pa or less (see e.g. example 1 for example, the thickness of adhesive layer is 25.mu.m, wherein the base film can have a thickness of 25.mu.m in Par. 142. According to table 2, the a storage modulus of elasticity (G') of the pressure-sensitive adhesive tape for a battery outer packaging at 23 °C x the thickness (mm) of the pressure-sensitive adhesive layer/the thickness (mm) of the pressure-sensitive adhesive tape for a battery outer packaging for example 1 would be 6X 104 X1/2=3X 104Pa which falls in the claimed range); 
Furthermore, As to the claim limitation of “a value calculated from an expression "a loss modulus of elasticity (G") of the pressure-sensitive adhesive tape for a battery outer packaging at 70°Cxa thickness (mm) of the pressure-sensitive adhesive layer/a thickness (mm) of the pressure-sensitive adhesive tape for a battery outer packaging" is 8x10 3Pa or more (see e.g. table 2);
a value calculated from an expression "a storage modulus of elasticity (G') of the pressure-sensitive adhesive tape for a battery outer packaging at 23 °C x the thickness (mm) of the pressure-sensitive adhesive layer/the thickness (mm) of the pressure-sensitive adhesive tape for a battery outer packaging" is 3 x10 5Pa or less”.
Both Modulus of elasticity and storage modulus of the pressure sensitive adhesive tape is a property that are dependent on the adhesive tape thickness and composition. As discussed above, Kishioka et al. discloses a same adhesive layer, base layer, overlapping thickness as the instant application. Thus it is expected that the value of “a loss modulus of elasticity (G") of the pressure-sensitive adhesive tape for a battery outer packaging at 70°C” and “storage modulus of elasticity (G') of the pressure-sensitive adhesive tape for a battery outer packaging at 23 °C” would also be overlapping between the adhesive tape in Kishioka et al. and the adhesive tape in the instant application. 
Kishioka et al. also disclose a same composition with overlapping thickness for both the adhesive layer and substrate base layer as the instant application: 
Kishioka et al. discloses the pressure sensitive adhesive sheet can be acrylic pressure sensitive adhesive in Par. 11, Par. 48. The thickness of the acrylic pressure-sensitive adhesive layer of the invention is not particularly limited but is preferably 10 to 200 .mu.m in Par. 52. As discussed in claim 1, the instant application disclose a same pressure sensitive adhesive composition with overlapping percentage component, wherein the thickness of the pressure-sensitive adhesive layer is preferably from 10 .mu.m to 100 .mu.m in Par. 32
Kishioka et al. disclose substrate for the pressure sensitive adhesive sheet can be PET film in Par. 111-112 with thickness of 25 to 50 .mu.m in Par. 114. By comparison, the instant application also uses PET as base materials in Par. 55, wherein the thickness of the base material is preferably from 12 .mu.m to 100 .mu.m, more)
Thus overlapping a loss modulus of elasticity (G") at 70°C & overlapping storage modulus of elasticity (G') of both the pressure sensitive adhesive layer and base layer will also resulted an overlapping calculated value of “a value calculated from an expression "a loss modulus of elasticity (G") of the pressure-sensitive adhesive tape for a battery outer packaging at 70°Cxa thickness (mm) of the pressure-sensitive adhesive layer/a thickness (mm) of the pressure-sensitive adhesive tape for a battery outer packaging" and a value calculated from an expression "a storage modulus of elasticity (G') of the pressure-sensitive adhesive tape for a battery outer packaging at 23 °C x the thickness (mm) of the pressure-sensitive adhesive layer/the thickness (mm) of the pressure-sensitive adhesive tape for a battery outer packaging" for the adhesive tape in Kishioka et al. and instant application. 
Kishioka et al. disclose The pressure-sensitive adhesive tape has a self-back surface pressure-sensitive adhesive strength at 23°C of 1 N/10 mm or more, a pressure-sensitive adhesive strength of the pressure-sensitive adhesive tape for a battery outer packaging to a stainless-steel plate at 23°C is 2 N/10 mm or more(see e.g. example 1-4 in table 2. Although the testing temperature is not exactly the same, as discussed above and below. Kishioka et al. has the same structure, and composition for each layer, with an overlapping thickness for each layer. Thus it is expected that the pressure-sensitive adhesive strength of the pressure-sensitive adhesive tape for a battery outer packaging to a stainless-steel plate or base plate at 23°C will also be overlapping between Kishioka et al. and instant application under the same testing condition).
Further, one of ordinary skill in the art would have considered the invention to have been obvious because adhesive layer composition in Kishioka et al. have exactly the same component with overlapping percentage relationship and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference (MPEP 2144.05). 
Furthermore, regarding the claim limitation of “the pressure-sensitive adhesive tape has a self-back surface pressure-sensitive adhesive strength at 23°C of 1 N/10 mm or more”
Instant application discloses the term "self-back surface pressure-sensitive adhesive strength" as used herein means the pressure-sensitive adhesive strength of the pressure-sensitive adhesive tape for a battery outer packaging to the back surface of the pressure-sensitive adhesive tape, i.e., the surface of the base material opposite to the pressure-sensitive adhesive layer in Par. 22.  
Instant application discloses the self-back surface pressure-sensitive adhesive strength can be adjusted by, for example, the composition of the pressure-sensitive adhesive of the pressure-sensitive adhesive layer, the kind of the base material in Par. 22.  Instant application discloses examples of the base polymer such as PET, PPS shown in Par. 54-55. 
Instant application additionally discloses self-back surface pressure-sensitive adhesive strength can be increased by subjecting one surface of the base material to a treatment such as a corona treatment or a plasma treatment, or the self-back surface pressure-sensitive adhesive strength can be reduced by subjecting the surface to a treatment such as the application of a release agent in Par. 22. 
	By comparison:
Kishioka et al. discloses the substrate or base of the pressure sensitive adhesive can be made of materials such as PET, acrylic resins, polycarbonate resins.
Kishioka et al. discloses pressure-sensitive adhesive force (vs PET base or substrate, 80.degree.  C., 180.degree.  peeling) of the surface of the acrylic pressure-sensitive adhesive layer of the invention is 2.5 N/20 mm or more (e.g., 2.5 to 20 N/20 mm), preferably 3.0 N/20 mm or more. When the peeling pressure-sensitive adhesive force (vs PET, 80.degree.  C., 180.degree.  peeling) is less than 2.5 N/20 mm, durability decreases. Incidentally, in the case of a double-sided pressure-sensitive adhesive sheet, the measurement can be conducted after a backing material (“Lumirror S-10" manufactured by Toray Industries, Inc., thickness of 25 .mu.m) is adhered to the surface of the pressure-sensitive adhesive layer opposite to the measuring surface(see e.g. Par. 49).
Kishioka et al. additionally also discloses pressure-sensitive adhesive force (vs PC base or substrate, 80.degree.  C., 180.degree.  peeling) of the surface of the acrylic pressure-sensitive adhesive layer of the invention is preferably 2.5 N/20 mm or more (e.g., 2.5 to 20 N/20 mm), more preferably 3.0 N/20 mm or more.  When the peeling pressure-sensitive adhesive force (vs PC, 80.degree.  C., 180.degree.  peeling) is less than 2.5 N/20 mm, foaming and peeling may sometimes occur in the case where the sheet is used under an environment of high-temperature or high-temperature and high-humidity in Par. 50. 
Kishioka et al. also disclose the surfaces of the substrate may have undergone an appropriate surface treatment which is known or in common use, e.g., a physical treatment such as corona discharge treatment or plasma treatment (see e.g. Par. 114)
Thus Kishioka et al. discloses the pressure-sensitive adhesive tape has a self-back surface pressure-sensitive adhesive strength at 80°C of 1 N/10 mm or more (see e.g. table 2 of 4.0 N/20 mm in example 1 for example). 
Again, although the testing temperature is not exactly the same, as discussed above and below. Kishioka et al. has the same structure, and same composition for both adhesive and base layer, with an overlapping thickness for each layer. Thus it is expected that the self-back surface pressure-sensitive of the pressure-sensitive adhesive tape for a battery outer packaging will also be overlapping between Kishioka et al. and instant application under the same testing condition.
If would further have been obvious for a person with ordinary skills in the art to modify the substrate composition, or adhesive layer composition, or substrate surface corona discharge or plasma treatment in order to increase the selfback surface pressure sensitive adhesive strength or pressure sensitive adhesive strength to a stainless steel plate in order to achieve desired durability, stability under high temperature, high humidity and increase bonding strength of the adhesive tape. 

Kishioka et al. does not discloses the base material having a tensile modulus of elasticity at 23°C is from 0.5 x 109 Pa to 10 x 109 Pa.
In the instant application, the applicant discloses when the tensile modulus of elasticity falls within such range, a pressure-sensitive adhesive tape for a battery outer packaging that shows a small stress at the time of its bending and hardly peels in a corner portion can be obtained.  In addition, a pressure-sensitive adhesive tape for a battery outer packaging that can significantly prevent liquid penetration can be obtained.
	Kwon et al. discloses using multilayer adhesive laminate comprising acrylic adhesive (see e.g. Par. 63-64), polyester base (see e.g. Par. 67), acrylic adhesive in the field of electronic battery packaging (see e.g. abstract). Kwon et al. discloses base layer, such as polyesters, has great tensile modulus value of 0.5 to 6 GPa for battery packaging such that the great modulus can prevent cracks from being generated in the base layer when it is drawn (pulled by forcing)(see e.g. Par. 66-67).  Accordingly, the rupture of the base layer of the packaging adhesive laminate can be controlled during continuous bending by external force, and also more effectively blocking moisture infiltration into batteries (see e.g. Par. 66). GPa= 1.0E-9 Pa. Thus 0.5 to 6 GPa overlaps with claimed 0.5 x 109 Pa to 10 x 109 Pa. Although Kwon et al. does not explicitly discloses the tensile modulus is measured at 23°C , however 23°C  is room temperature where it is expected to a person with ordinary skills in the art that mearing facility or battery assemble facility will be under room temperature to assembly the most commonly used condition for the battery. 
	Both Kishioka et al and Kwon et al. are analogous in the field of adhesive laminate for electronic device application comprising polyester base and acrylic adhesive, it would have been obvious for a person with ordinary skills in the art to choose/modify the( polyester) base of Kishioka et al to be a (polyester) base that have great tensile modulus value of 0.5 to 6 GPa in battery packaging application at mostly commonly used battery room temperature condition taught by Kwon et al. since great modulus can prevent cracks from being generated in the base layer when it is drawn (pulled by forcing) as suggested by Kwon et al. (see e.g. Par. 66-67).  Accordingly, the rupture of the base layer of the packaging adhesive laminate can be controlled during continuous bending by external force, and also more effectively blocking moisture infiltration into batteries as suggested by Kwon et al. (see e.g. Par. 66). 
	As to claim 2. As to the claim limitation of “The pressure-sensitive adhesive tape for a battery outer packaging according to claim 1, wherein a value calculated from an expression "a loss modulus of elasticity (G") of the pressure-sensitive adhesive tape for a battery outer packaging at 70°Cxa thickness (mm) of the pressure-sensitive adhesive layer/a thickness (mm) of the pressure-sensitive adhesive tape for a battery outer packaging" is from 8.3x10 3Pa to 40x10 3Pa”.
Modulus of elasticity of the pressure sensitive adhesive tape is a property that are dependent on the adhesive tape thickness and composition. As discussed in claim 1, Kishioka et al. discloses a same adhesive layer, base layer, overlapping thickness as the instant application. Thus it is expected that the value of “a loss modulus of elasticity (G") of the pressure-sensitive adhesive tape for a battery outer packaging at 70°C” would also be overlapping between the adhesive tape in Kishioka et al. and the adhesive tape in the instant application. This can also be approved from discussion of claim 1, in particular table 2 of Kishioka et al. discloses an overlapping loss of modulus of elasticity of the pressure sensitive adhesive tape @ 23C and around 70C as the instant application. 
Kishioka et al. also disclose a same composition with overlapping thickness for both the adhesive layer and substrate base layer as the instant application: 
Kishioka et al. discloses the pressure sensitive adhesive sheet can be acrylic pressure sensitive adhesive in Par. 11, Par. 48. The thickness of the acrylic pressure-sensitive adhesive layer of the invention is not particularly limited but is preferably 10 to 200 .mu.m in Par. 52. As discussed in claim 1, the instant application disclose a same pressure sensitive adhesive composition with overlapping percentage component, wherein the thickness of the pressure-sensitive adhesive layer is preferably from 10 .mu.m to 100 .mu.m in Par. 32
Kishioka et al. disclose substrate for the pressure sensitive adhesive sheet can be PET film in Par. 111-112 with thickness of 25 to 50 .mu.m in Par. 114. By comparison, the instant application also uses PET as base materials in Par. 55, wherein the thickness of the base material is preferably from 12 .mu.m to 100 .mu.m, more)
Thus overlapping loss of modulus with overlapping thickness of both the pressure sensitive adhesive layer and base layer will also resulted an overlapping calculated value of a loss modulus of elasticity (G") of the pressure-sensitive adhesive tape for a battery outer packaging at 70°Cxa thickness (mm) of the pressure-sensitive adhesive layer/a thickness (mm) of the pressure-sensitive adhesive tape for a battery outer packaging between Kishioka et al. and instant application. Thus claim limitation is met. 
As to claim 3.    As to the claim limitation of “The pressure-sensitive adhesive tape for a battery outer packaging according to claim 1, wherein a value calculated from an expression "a storage modulus of elasticity (G') of the pressure-sensitive adhesive tape for a battery outer packaging at 23°Cxthe thickness (mm) of the pressure-sensitive adhesive layer/the thickness (mm) of the pressure-sensitive adhesive tape for a battery outer packaging" is from 0.5x10 5Pa to 2.5x10 5Pa. 
storage modulus of elasticity of the pressure sensitive adhesive tape is a property that are dependent on the adhesive tape thickness and composition. As discussed in claim 1, Kishioka et al. discloses a same adhesive layer, base layer, overlapping thickness as the instant application. Thus it is expected that the value of “a loss modulus of elasticity (G") of the pressure-sensitive adhesive tape for a battery outer packaging at 23°C” would also be overlapping between the adhesive tape in Kishioka et al. and the adhesive tape in the instant application. This can also be approved from discussion of claim 1, in particular table 2 of Kishioka et al. discloses an overlapping storage modulus of elasticity of the pressure sensitive adhesive tape @ 23C as the instant application. According to the calculation in claim 1, example 2 would be 0.5x10 5Pa. 
Kishioka et al. also disclose a same composition with overlapping thickness for both the adhesive layer and substrate base layer as the instant application: 
Kishioka et al. discloses the pressure sensitive adhesive sheet can be acrylic pressure sensitive adhesive in Par. 11, Par. 48. The thickness of the acrylic pressure-sensitive adhesive layer of the invention is not particularly limited but is preferably 10 to 200 .mu.m in Par. 52. As discussed in claim 1, the instant application disclose a same pressure sensitive adhesive composition with overlapping percentage component, wherein the thickness of the pressure-sensitive adhesive layer is preferably from 10 .mu.m to 100 .mu.m in Par. 32
Kishioka et al. disclose substrate for the pressure sensitive adhesive sheet can be PET film in Par. 111-112 with thickness of 25 to 50 .mu.m in Par. 114. By comparison, the instant application also uses PET as base materials in Par. 55, wherein the thickness of the base material is preferably from 12 .mu.m to 100 .mu.m, more)
Thus overlapping storage modulus of elasticity with overlapping thickness of both the pressure sensitive adhesive layer and base layer will also resulted an overlapping calculated value of a storage modulus of elasticity (G') of the pressure-sensitive adhesive tape for a battery outer packaging at 23°Cxthe thickness (mm) of the pressure-sensitive adhesive layer/the thickness (mm) of the pressure-sensitive adhesive tape for a battery outer packaging between Kishioka et al. and instant application. Thus claim limitation is met. 
As to claim 4 As to the claim limitation of “the pressure-sensitive adhesive tape for a battery outer packaging according to claim 1, wherein a value calculated from an expression "a storage modulus of elasticity (G') of the pressure-sensitive adhesive tape for a battery outer packaging at 100°Cxthe thickness (mm) of the pressure-sensitive adhesive layer/the thickness (mm) of the pressure-sensitive adhesive tape for a battery outer packaging" is from l x 10 4Pa to 15 x 10 4Pa”
storage modulus of elasticity of the pressure sensitive adhesive tape is a property that are dependent on the adhesive tape thickness and composition. As discussed in claim 1, Kishioka et al. discloses a same adhesive layer, base layer, overlapping thickness as the instant application. Thus it is expected that the value of “a storage modulus of elasticity (G') of the pressure-sensitive adhesive tape for a battery outer packaging at 100°C” would also be overlapping between the adhesive tape in Kishioka et al. and the adhesive tape in the instant application. This can also be approved from discussion of claim 1, in particular table 2 of Kishioka et al. discloses an overlapping storage modulus of elasticity of the pressure sensitive adhesive tape @ 23C and 80C as the instant application. 
Kishioka et al. also disclose a same composition with overlapping thickness for both the adhesive layer and substrate base layer as the instant application: 
Kishioka et al. discloses the pressure sensitive adhesive sheet can be acrylic pressure sensitive adhesive in Par. 11, Par. 48. The thickness of the acrylic pressure-sensitive adhesive layer of the invention is not particularly limited but is preferably 10 to 200 .mu.m in Par. 52. As discussed in claim 1, the instant application disclose a same pressure sensitive adhesive composition with overlapping percentage component, wherein the thickness of the pressure-sensitive adhesive layer is preferably from 10 .mu.m to 100 .mu.m in Par. 32
Kishioka et al. disclose substrate for the pressure sensitive adhesive sheet can be PET film in Par. 111-112 with thickness of 25 to 50 .mu.m in Par. 114. By comparison, the instant application also uses PET as base materials in Par. 55., wherein the thickness of the base material is preferably from 12 .mu.m to 100 .mu.m, more)
Thus overlapping storage modulus of elasticity with overlapping thickness of both the pressure sensitive adhesive layer and base layer will also resulted an overlapping calculated value of a storage modulus of elasticity (G') of the pressure-sensitive adhesive tape for a battery outer packaging at 100°Cxthe thickness (mm) of the pressure-sensitive adhesive layer/the thickness (mm) of the pressure-sensitive adhesive tape for a battery outer packaging between Kishioka et al. and instant application. Thus claim limitation is met. 
As to claim 5.    Kishioka et al. in view of Kwon et al. discloses pressure-sensitive adhesive tape for a battery outer packaging according to claim 1, wherein a product of the tensile modulus of elasticity of the base material at 23°C and a thickness of the base material is 3x10 8Pa-mm or less (see e.g. As discussed in claim 1, Kishioka has the same base layer materials with an overlapping base layer thickness as the instant application. Kishioka et al. disclose substrate for the pressure sensitive adhesive sheet can be PET film in Par. 111-112 with thickness of 25 to 50 .mu.m in Par. 114. By comparison, instant application also uses PET as base materials in Par. 55, wherein the thickness of the base material is preferably from 12 .mu.m to 100 .mu.m, more. Kishioka et al in view of Kwon et al. also discloses an overlapping tensile modulus with the instant application. It is thus expected the tensile modulus of elasticity of the base material at 23°C and a thickness of the base material in Kishioka would have an overlapping range as the tensile modulus of elasticity of the base material at 23°C and a thickness of the base material in the instant application.)
As to claim 10.    Kishioka et al. in view of Kwon et al. discloses the pressure-sensitive adhesive tape for a battery outer packaging according to claim 1, wherein the acrylic polymer contains a constituent unit derived from (meth) acrylic acid alkyl ester having a branched alkyl group (see e.g. Kishioka et al. discloses component A as acrylic acid alkoxyalkyl ester in Par. 65, wherein alkyl (meth) acrylate having a branched alkyl group having 4 to 8 carbon atoms) is preferably 20 to 79% by weight in Par. 73).
As to claim 12.    Kishioka et al. in view of Kwon et al. discloses the pressure-sensitive adhesive tape for a battery outer packaging according to claim 10, wherein a content ratio of a constituent unit derived from the (meth)acrylic acid alkyl ester having a branched alkyl group in the base polymer is from 50 parts by weight to 100 parts by weight with respect to 100 parts by weight of the constituent unit derived from the (meth)acrylic acid alkyl ester(see e.g. Kishioka et al. discloses In the above-mentioned acrylic polymer, the monomer ratio of component A such as acrylic acid alkoxyalkyl ester in Par. 65, alkyl (meth)acrylate having a branched alkyl group having 4 to 8 carbon atoms) is preferably 20 to 79% by weight in Par. 73). 
                                          

Response to Arguments
Applicant's arguments filed 4/29/2021 have been fully considered but they are not persuasive. 

I. Rejection of Claims 1-5, 10 and 12 under 35 U.S.C. §103
Claim 1 is amended such that 
a base material having a tensile modulus of elasticity at 23°C is from 0.5 x 109 Pa to 10 x 109 Pa; 
Applicant argues Kishioka discloses a pressure-sensitive adhesive tape for an optical member including a PSA layer and a substrate. However, there is no teaching and suggestion in Kishioka that the tensile modulus of elasticity of the substrate at 23°C is from 0.5x 109 Pa to 10/ 109 Pa, as recited in claim 1 in Par. 3 in page 6.
In addition, in the claimed invention, when the tensile modulus of elasticity of the base material at 23°C is from 0.5x 109 Pa to 10x 109 Pa, the pressure-sensitive adhesive tape for a battery outer packaging shows a small stress at the time of its bending and hardly peels in a corner portion. See e.g., page 25-26 of the specification. Furthermore, the pressure-sensitive adhesive tape for a battery outer packaging that can significantly prevent liquid penetration is obtained in Par. 4 in page 6. 
Examiner respectfully disagrees:
Although Kishioka et al. does not explicitly discloses the base material having a tensile modulus of elasticity at 23°C is from 0.5 x 109 Pa to 10 x 109 Pa, Kishioka et al. discloses a same tape structure,  same base layer materials, overlapping base layer thickness, same battery general application as the tape in the instant application. 
	Kwon et al. discloses using multilayer adhesive laminate comprising acrylic adhesive (see e.g. Par. 63-64), polyester base (see e.g. Par. 67), acrylic adhesive in the field of electronic battery packaging (see e.g. abstract). Kwon et al. discloses base layer, such as polyesters, has great tensile modulus value of 0.5 to 6 GPa for battery packaging such that the great modulus can prevent cracks from being generated in the base layer when it is drawn (pulled by forcing)(see e.g. Par. 66-67).  Accordingly, the rupture of the base layer of the packaging adhesive laminate can be controlled during continuous bending by external force, and also more effectively blocking moisture infiltration into batteries (see e.g. Par. 66). GPa= 1.0E-9 Pa. Thus 0.5 to 6 GPa overlaps with claimed 0.5 x 109 Pa to 10 x 109 Pa. Although Kwon et al. does not explicitly discloses the tensile modulus is measured at 23°C , however 23°C  is room temperature where it is expected to a person with ordinary skills in the art that mearing facility or battery assemble facility will be under room temperature to assembly the most commonly used condition for the battery. 
	Both Kishioka et al and Kwon et al. are analogous in the field of adhesive laminate for electronic device application comprising polyester base and acrylic adhesive, it would have been obvious for a person with ordinary skills in the art to choose/modify the( polyester) base of Kishioka et al to be a (polyester) base that have great tensile modulus value of 0.5 to 6 GPa in battery packaging application at mostly commonly used battery room temperature condition taught by Kwon et al. since great modulus can prevent cracks from being generated in the base layer when it is drawn (pulled by forcing) as suggested by Kwon et al. (see e.g. Par. 66-67).  Accordingly, the rupture of the base layer of the packaging adhesive laminate can be controlled during continuous bending by external force, and also more effectively blocking moisture infiltration into batteries as suggested by Kwon et al. (see e.g. Par. 66). 
	Thus applicant’s argument is not persuasive. 

Applicant argues as the tape of Kishioka is not intended to be employed for a battery outer packaging, and thus the effects of the claimed invention would not have been predicted nor expected based on the cited art in Par. 5 in page 6.
Examiner respectfully disagrees:
For a battery outer packaging is intended use, which do not impose structure limitation to the adhesive tape. 
Furthermore, as discussed in the office action: Kishioka et al. discloses a same adhesive tape structure, with same composition for each layer as the tape in the instant application, overlapping thickness and etc. Since Kishioka et al. (US 20100080991) discloses a pressure-sensitive adhesive tape for various electronic device application that have batteries such as input device including touch panels in Par. 125-126, thus it would be obvious for a person with ordinary skills in the art to also apply the tape used in electronic device that containing battery of Kishioka also in battery application or battery outer packaging industry in the instant application.
	Thus applicant’s argument is not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hanai et al. (US 20120270042) discloses the pressure-sensitive adhesive tape 31 for an electrochemical device has a structure including a pressure-sensitive adhesive layer 2 stacked on one side of a base in Par. 21-22, and the base can be various base materials in Par. 60.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066.  The examiner can normally be reached on M, Tue, Thur 8-5, Wed 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TONG GUO/Examiner, Art Unit 1783